FORM N-Q INVESTMENT COMPANY ACT FILE NUMBER(S) 811-08492 EXACT NAME OF REGISTRANT AS SPECIFIED IN CHARTER: PRINCIPLED EQUITY MARKET FUND ADDRESS OF PRINCIPAL EXECUTIVE OFFICES 20 WILLIAM STREET WELLESLEY, MA 02481 NAME AND ADDRESS OF AGENT FOR SERVICE CHRISTOPHER Y. WILLIAMS 5 SUITE 317 AVE MARIA, FL 34142 REGISTRANT'S TELEPHONE NUMBER (239) 304-1679 DATE OF REPORTING PERIOD MARCH 31, 2013 PRINCIPLED EQUITY MARKET FUND SCHEDULE OF INVESTMENTS MARCH 31, 2013 (Unaudited) Quantity Market Value COMMON STOCK 99.70% CONSUMER DISCRETIONARY 11.90% Auto Components Industry 0.22% Johnson Controls Incorporated Automobiles Industry 0.73% Ford Motor Company Harley-Davidson Incorporated Distributors Industry 0.75% Genuine Parts Company Household Durables Industry 0.45% D.R. Horton Incorporated Newell Rubbermaid Incorporated Stanley Black Decker Incorporated Hotels Restaurants & Leisure Industry 1.97% Darden Restaurants Incorporated McDonalds Corporation Starbucks Corporation Yum! Brand Incorporated Internet & Catalog Retail Industry 0.23% Priceline.com Incorporated Media Industry 2.84% Comcast Corporation Class A DirecTV Group Incorporated Gannett Incorporated Mcgraw Hill Company Incorporated Omnicom Group Time Warner Cable Class A Multiline Retail Industry 0.82% Kohls Corp Macy's Group Incorporated Target Corporation Specialty Retail Industry 3.38% American Eagle Outfitters Incorporated AutoNation Incorporated Best Buy Foot Locker Incorporated PRINCIPLED EQUITY MARKET FUND SCHEDULE OF INVESTMENTS MARCH 31, 2013 (Unaudited) Specialty Retail Industry (continued) Home Depot Incorporated L Brands Incorporated Lowe's Companies Incorporated Office Depot Incorporated Staples Incorporated TJX Companies Incorporated Tiffany & Company Textiles Apparel & Luxury Goods Industry 0.51% Coach Incorporated Nike Incorporated CONSUMER DISCRETIONARY TOTAL CONSUMER STAPLES 11.28% Beverages Industry 2.91% Coca Cola Company Coca Cola Enterprises Pepsico Incorporated Food & Staples Retailing Industry 3.01% CVS/Caremark Corporation Costco Wholesale Corporation Safeway Incorporated Sysco Corporation Walgreen Company Whole Foods Market Incorporated Food Products Industry 3.33% Campbell Soup Company General Mills Incorporated Green Mountain Coffee Roaster HJ Heinz Company Kellogg Company The Hershey Company Household Products Industry 1.84% Procter & Gamble Company Personal Products Industry 0.19% Avon Products Incorporated CONSUMER STAPLES TOTAL PRINCIPLED EQUITY MARKET FUND SCHEDULE OF INVESTMENTS MARCH 31, 2013 (Unaudited) ENERGY 10.95% Energy Equipment & Services Industry 2.77% Cameron International Corporation ERA Group Incorporated Ensco PLC Class A FMC Technologies Incorporated Halliburton Company Nabors Industries Limited National Oilwell Varco Incorporated Noble Corporation Baar Rowan Companies Incorporated Seacor Holdings Incorporated Oil Gas & Consumable Fuels Industry 8.18% Anadarko Petroleum Corporation Apache Corporation Cabot Oil & Gas Corporation Chesapeake Energy Cimarex Energy Company Devon Energy Corporation EOG Resources EQT Corporation Hess Corporation Hollyfrontier Corporation Kinder Morgan Marathon Oil Company Marathon Petroleum Corporation Murphy Oil Corporation Newfield Exploration Company Noble Energy Incorporated Peabody Energy Corporation Pioneer Natural Plains Exploration & Production Company Range Resources Corporation Southwestern Energy Company Spectra Energy Williams Companies Incorporated ENERGY TOTAL PRINCIPLED EQUITY MARKET FUND SCHEDULE OF INVESTMENTS MARCH 31, 2013 (Unaudited) FINANCIALS 15.35% Capital Markets Industry 3.26% Ameriprise Financial Inc. Bank of New York Mellon Corporation Blackrock Incorporated Franklin Resources Incorporated Goldman Sachs Group Janus Capital Group Incorporated Morgan Stanley Northern Trust 87 Piper Jaffray Companies Price T Rowe Group Incorporated Schwab (Charles) Corporation State Street Corporation PRINCIPLED EQUITY MARKET FUND SCHEDULE OF INVESTMENTS MARCH 31, 2013 (Unaudited) Commercial Banks Industry 3.39% BB&T Corporation Comerica Incorporated Fifth Third Bankcorp Keycorp M & T Bank Corporation PNC Financial Services Group Suntrust Banks Synovus Financial Corporation US Bankcorp Consumer Finance Industry 1.99% American Express Company Discover Financial Services Diversified Financial Services Industry 1.31% CME Group Incorporated Citigroup Incorporated Federal Home Loan Mortgage Association Federal National Mortgage Association Insurance Industry 4.27% AFLAC Incorporated Ace Limited Allstate Corporation Chubb Corporation Cincinnati Financial Erie Indemnity Company Class A Hartford Financial Services Group Lincoln National Corporation MBIA Incorporated MGIC Investment Corporation Marsh and McLennan Companies MetLife Incorporated Progressive Corporation Prudential Financial Renaissancere Holdinhs Limited The Travelers Companies Incorporated Unum Group Real Estate Investment Trusts (REITs) Industry 1.13% Plum Creek Timber Company ProLogis Incorporated REIT Simon Property Group Incorporated FINANCIALS TOTAL PRINCIPLED EQUITY MARKET FUND SCHEDULE OF INVESTMENTS MARCH 31, 2013 (Unaudited) HEALTH CARE 12.25% Biotechnology Industry 4.16% Amgen Incorporated Biogen Idec Incorporated Gilead Sciences Incorporated Regeneron Pharmaceuticals Health Care Equipment & Supplies Industry 1.39% Carefusion Corporation Hill Rom Holdings Incorporated Medtronic Incorporated Health Care Providers & Services Industry 3.36% Amerisourcebergen Corp Cardinal Health Incorporated Express Scripts Holdings Company McKesson Corporation Quest Diagnostics Incorporated Pharmaceuticals Industry 3.34% Abbott Laboratories Abbvie Incorporated Allergan Incorporated HEALTH CARE TOTAL INDUSTRIAL 9.67% Air Freight & Logistics Industry 1.92% Fedex Corporation United Parcel Service Airlines Industry 0.15% Southwest Airlines Company Commercial Services & Supplies Industry - 0.71% Deluxe Corporation Pitney Bowes Incorporated Republic Services Group Electrical Equipment Industry 0.93% Emerson Electric Company Rockwell Automation Incorporated Industrial Conglomerates Industry 1.11% 3M Company PRINCIPLED EQUITY MARKET FUND SCHEDULE OF INVESTMENTS MARCH 31, 2013 (Unaudited) Machinery Industry 2.14% Cummins Incorporated Deere and Company Flowserve Corporation Illinois Tool Works Incorporated 48 Kadant Incorporated Paccar Incorporated Snap On Incorporated Road & Rail Industry 2.25% CSX Corporation Norfolk Southern Corporation Union Pacific Corporation Trading Companies & Distributors Industry 0.46% Grainger, WW Incorporated United Rentals INDUSTRIAL TOTAL INFORMATION TECHNOLOGY 17.52% Communications Equipment Industry 2.64% Cisco Systems Incorporated JDS Uniphase Juniper Networks Motorola Solutions Incorporated Qualcomm Incorporated Tellabs Incorporated Computers & Peripherals Industry 4.57% Apple Incorporated Dell Inc. EMC Corporation Hewlett Packard Company Lexmark International Netapp Incorporated Qlogic Corporation Western Digital Electronic Equipment Instruments & Components Industry 0.23% Ingram Micro Incorporated Molex Incorporated Internet Software & Services Industry 2.31% EBay Incorporated Google Incorporated Class A PRINCIPLED EQUITY MARKET FUND SCHEDULE OF INVESTMENTS MARCH 31, 2013 (Unaudited) IT Services Industry 2.83% Automatic Data Processing Incorporated Cognizant Tech Solutions Class A Fidelity National Information Services Fiserv Incorporated MasterCard Corporation Paychex Incorporated Total System Services Incorporated Visa Incorporated Class A Western Union Company Semiconductors & Semiconductor Equipment Industry 2.97% Altera Corporation Analog Devices Incorporated Applied Materials Incorporated Broadcom Corporation Class A Intel Corporation KLA-Tencor Corporation LSI Corporation Lam Research Corporation Micron Technology Incorporated Nvidia Corporation Texas Instruments Xilinx Incorporated Software Industry 1.97% Adobe Systems Incorporated CA Incorporated Citrix Systems Incorporated Compuware Corporation Oracle Corporation Symantec Corporation INFORMATION TECHNOLOGY TOTAL MATERIALS 3.05% Chemicals Industry 1.37% Airgas Incorporated Praxair Incorporated The Mosaic Company Construction Materials Industry 0.16% Vulcan Material Company Containers & Packaging Industry 1.45% Aptargroup Incorporated Bemis Company Incorporated Owens-Illinois Incorporated Sealed Air Corporation PRINCIPLED EQUITY MARKET FUND SCHEDULE OF INVESTMENTS MARCH 31, 2013 (Unaudited) Metals & Mining Industry 0.07% Cliffs Natural Resources Incorporated MATERIALS TOTAL TELECOMMUNICATION SERVICES 4.23% Diversified Telecommunication Services Industry 3.88% A T & T Corporation Centurylink Incorporated Frontier Communications Corporation Verizon Communications Wireless Telecommunication Services Industry 0.35% American Tower Corporation TELECOMMUNICATION SERVICES TOTAL UTILITIES 3.50% Gas Utilities Industry 1.74% Atmos Energy Corporation UGI Corporation WGL Holdings Electric Utilites Industry 0.82% Northeast Utilities Multi-Utilities Industry 0.32% CenterPoint Energy Incorporated Water Utilities Industry 0.62% American Water Works Company UTILITIES TOTAL Total common stocks (cost $20,693,188) CASH & OTHER ASSETS LESS LIABILITIES 0.30% Total Net Assets PRINCIPLED EQUITY MARKET FUND NOTES TO QUARTERLY SCHEDULE OF INVESTMENTS MARCH 31, 2013 1. Significant Accounting Policies: Principled Equity Market Fund, a Massachusetts business trust (the "Trust"), is registered under the Investment Company Act of 1940, as amended, as a diversified, closed-end investment management company. The following is a summary of significant accounting policies followed by the Trust which are in conformity with those generally accepted in the United States of America’s investment company industry. A. Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of increases and decreases in net assets from operations during the reporting period. Actual results could differ from those estimates. B. Investment Securities For financial reporting purposes, the Trust’s investment holdings and Net Asset Value (NAV) include trades executed through the end of the last business day of the period.The NAV per share for processing shareholder transactions is calculated as of the close of business on the New York Stock Exchange (NYSE), normally 4:00 p.m. Eastern, and includes trades executed through the end of the prior business day. All investments in securities are recorded at their estimated fair value, as described in Note 2.Temporary cash investments are stated at cost, which approximates market value. Dividend income is recorded on the ex-dividend date and interest income is recorded on the accrual basis. Gains and losses from sales of investments are calculated using the "identified cost" method for both financial reporting and federal income tax purposes.Withholding taxes on foreign dividends have been provided for in accordance with the Trust's understanding of the applicable country's tax rules and rates.The foreign dividend income is presented on the Statement of Operations net of any foreign tax withholdings. C. Income Taxes The Trust has elected to comply with the requirements of the Internal Revenue Code applicable to regulated investment companies and to distribute each year all of its taxable income to its shareholders. No provision for federal income taxes is necessary since the Trust intends to qualify for and elect the special tax treatment afforded a "regulated investment company" under subchapter M of the Internal Revenue Code.The Trust also intends to distribute sufficient net investment income and net capital gains, if any, so that it will not be subject to excise tax on undistributed income and gains.Therefore, no federal income tax or excise provision is required. Income and capital gains distributions are determined in accordance with federal tax regulations and may differ from those determined in accordance with accounting principles generally accepted in the United States of America. To the extent these differences are permanent, such amounts are reclassified within the capital accounts based on their federal tax basis treatment; temporary differences do not require such reclassification. The Trust recognizes the tax benefit from any uncertain tax position only if it is more likely than not that the tax position will be sustained upon examination by the taxing authorities, based on the technical merits of the tax position.Any tax benefits recognized in the financial statements from such a position are measured based on the largest benefit that has a greater than 50% likelihood of being realized upon ultimate resolution. Management has analyzed the Trust’s tax positions, and has concluded that no liability for unrecognized tax benefits should be recorded related to uncertain tax positions taken on returns filed for open tax years (2009–2011) or expected to be taken in the Trust’s 2013 tax returns. The Trust identifies its major tax jurisdictions as U.S. Federal and the Commonwealth of Massachusetts; however the Trust is not aware of any tax positions for which it is reasonably possible that the total amounts of unrecognized tax benefits will change materially in the next twelve months. PRINCIPLED EQUITY MARKET FUND NOTES TO QUARTERLY SCHEDULE OF INVESTMENTS MARCH 31, 2013 (Continued) The Trust also follows the policy to recognize interest and penalties related to unrecognized tax benefits (if any) in income tax expense.No such interest and penalties have been accrued as of March 31, 2013. D. Capital Stock The Trust records the sales and redemptions of its capital stock on trade date. E. Distributions to Shareholders Dividends to shareholders from net investment income, if any, and net capital gains, if any, are paid at least annually and as required to comply with Federal excise tax requirements. Distributions to shareholders are determined in accordance with income tax regulations and are recorded on the ex-dividend date. 2. Securities Valuations: As described in Note 1, the Trust utilizes various methods to measure the fair value of most of its investments on a recurring basis.Accounting principles generally accepted in the United States of America establishes a hierarchy that prioritizes inputs to valuation methods.The three levels of inputs are: Level 1—Unadjusted quoted prices in active markets for identical assets or liabilities that the Trust has the ability to access. Level 2—Other significant observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3—Significant unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available; representing the Trust’s own assumptions about the assumptions that a market participant would use in valuing the asset or liability, and would be based on the best information available. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including, for example, the type of security, whether the security is new and not yet established in the marketplace, the liquidity of markets, and other characteristics particular to the security. To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment. Accordingly, the degree of judgment exercised in determining fair value is greatest for instruments categorized in Level 3. PRINCIPLED EQUITY MARKET FUND NOTES TO QUARTERLY SCHEDULE OF INVESTMENTS MARCH 31, 2013 (Continued) The inputs used to measure fair value may fall into different levels of the fair value hierarchy. In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest level input that is significant to the fair value measurement in its entirety. Fair Value Measurements A description of the valuation techniques applied to the Trust’s major categories of assets and liabilities measured at fair value on a recurring basis follows. Equity securities (common stock). Each day securities traded on national security exchanges (or reported on the NASDAQ national market) are stated at the last reported sales price on the primary exchange on which they are listed, or if there has been no sale, at the current bid price. Other securities for which market quotations are readily available are valued at the last known sales price or, if unavailable, the known current bid price which most nearly represents current market value.To the extent these securities are actively traded and valuation adjustments are not applied, they are categorized in Level 1 of the fair value hierarchy. The following table summarizes the inputs used to value the Trust's investments measured at fair value as of March 31, 2013: Level 1 Level 2 Level 3 Total Common Stocks ConsumerDiscretionary $ Consumer Staples Energy Financials Health Care Industrial InformationTechnology Materials TelecommunicationServices Utilities Total Common Stocks $ $ $ 3. Tax Basis of Investments: At March 31, 2013 the total cost of investments for federal income tax purposes was different than the total cost on a financial reporting basis due to the tax deferral of losses on wash sales that occurred during 2010 and 2012. The federal income tax basis of the Trust’s investments at December 31, 2012 was $20,695,999. Aggregate gross unrealized appreciation in investments in which there was an excess of market value over tax cost was $16,211,049. Aggregate gross unrealized depreciation in investments in which there was an excess of tax cost over market value was $1,469,700. Net unrealized appreciation in investments for tax purposes at March 31, 2013 was $14,741,349. The Trust also has $504 and $2,307 in disallowed losses due to wash sales during 2010 and 2012, respectively.These disallowed losses were added to the tax cost basis of the securities that were repurchased.These losses will be used to offset future gains on these securities.
